DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I in the reply filed on 01/11/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.01(a)).
Claim 5 has been canceled. Claims 6-17 and 22-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/11/2022.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/16/2020 and 02/16/2021 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The substitute specification was received on 01/11/2022. The substitute specification is acceptable.

Claim Objections
Claims 1-4 and 18-21 are objected to because of the following informalities:  
           Regarding claims 2-4, 18-19 and 21, “characterized in that” should read --wherein--.
Regarding claim 1-4 and 18-21, the element numbers should be deleted. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fay (US 2011/0291802 A1, hereinafter referred to as “Fay”) in view of Horbach et al. (US 2016/0299030 A1, hereinafter referred to as “Horbach”). 
Regrading claim 1, Fay teaches a sensor system for the early detection of mechanical changes, in particular material fatigue and wear, comprising:  a sensor housing (12, 18) with a receiving region and a sensor head, wherein the sensor head is held on the receiving region on the sensor housing and protrudes at least in some areas from the sensor housing (Fig. 1; para. [0027]; para. [0028]), wherein the sensor head (14) comprises a breaking body with at least one measuring conductor (para. [0035]: the sense lines 14 may be formed of a material, such as a conductive ink, such as CI-1001 ink developed by Engineered Conductive Materials, on a water-soluble substrate, such as polyvinyl alcohol (PVA), that dissolves in the presence of moisture, but that is otherwise conductive).  Fay does not explicitly teach that the breaking body has a wall which forms a media-tight container in which the breaking body and encloses a medium, wherein, in the event of a mechanical change in the component to be monitored, the breaking body can be destroyed and the electrical resistance of the measuring conductor is changed or the electrical conductivity of the measuring conductor is destroyed and the medium can run out.
However, Horbach teaches that the breaking body has a wall which forms a media-tight container in the breaking body and encloses a medium (para. [0045]: in the case of an impending leakage of fluid or medium guided in the pipe 4 through the exterior wall 6 to the outside, caused for example by mechanical wear or damage, at least one of the electrical parameters of resistance, capacitance and/or inductance of the sensor 8 changes), wherein, in the event of a mechanical change in the component to be monitored, the breaking body can be destroyed and the electrical resistance of the measuring conductor is changed or the electrical conductivity of the measuring conductor is destroyed and the medium can run out (para. [0045]), wherein the at least one measuring conductor is electrically connected in the sensor housing by means of at least one electronic measurement unit (para. [0032]: the structural health management device 10 includes one or more sense lines 14 that extend outwardly from the RFID tag 12), and wherein the electrical resistance of the at least one measuring conductor can be detected by the electronic measurement unit (para. [0032]: the processing circuitry may be configured to detect various types of responsive signals including, for example, measurements of the DC resistance and/or the insertion loss of the sense line).  
It would have been obvious ordinary skill in the art before the effective filing date of the claimed invention to have modified Fay to include the teaching of Horbach to provide that the breaking body has a wall which forms a media-tight container in which the breaking body and encloses a medium, wherein, in the event of a mechanical change in the component to be monitored, the breaking body can be destroyed and the electrical resistance of the measuring conductor  is changed or the electrical conductivity of the measuring conductor is destroyed and the medium can run out in order to make simple and reliable monitoring of imminent or already occurring leakages possible, even for extensive wall regions (abstract).
Regarding claim 18, Fay in view of Horbach teach all the limitation of claim 1. Fay further teaches that the electronic measurement unit have a radio unit, by means of which the electrical resistance of the at least one measuring conductor can be queried wirelessly (para. [0032]: the processing circuitry 20 of the RFID tag is in communication with the sense lines so as to transmit signals via respective ones of the sense lines, such as relatively low frequency data pulses, and to receive responsive signals via the sense lines, that is, signals that are responsive to the data pulses transmitted via the sense lines, that are indicative of the continuity, or lack thereof, of the sense lines. The processing circuitry may be configured to detect various types of responsive signals including, for example, measurements of the DC resistance and/or the insertion loss of the sense line).
para. [0032]).  
Regarding 20. Fay in view of Horbach teach all the limitation of claim 1. Fay teaches that the sensor head comprises a breaking body with at least one measuring conductor (para. [0035]). Fay does not specifically teach that the breaking body has a wall which forms a media-tight container in which the breaking body and encloses a medium, and wherein, in the event of a mechanical change in the component to be monitored, the breaking body can be destroyed and the electrical resistance of the measuring conductor is changed or the electrical conductivity of the measuring conductor is destroyed and the medium can run out.  
However, Horbach teaches that the breaking body has a wall which forms a media-tight container in which the breaking body and encloses a medium, and wherein, in the event of a mechanical change in the component to be monitored, the breaking body can be destroyed and the electrical resistance of the measuring conductor is changed or the electrical conductivity of the measuring conductor is destroyed and the medium can run out (para. [0045]).  
It would have been obvious ordinary skill in the art before the effective filing date of the claimed invention to have modified Fay to include the teaching of Horbach to provide that the breaking body has a wall which forms a media-tight container in which the breaking body and encloses a medium, and wherein, in the event of a mechanical change in the component to be monitored, the breaking body can be destroyed and the electrical resistance of the measuring conductor is changed or the electrical conductivity .
Claims 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fay in view of Horbach further in view of Chen (US 9,504,576 B2, hereinafter referred to as “Chen”). 
Regarding claim 2, Fay in view of Horbach teach all the limitation of claim 1.  Fay and Horbach do not explicitly teach that the breaking body is made of an electrically insulating material, and that the at least one measuring conductor is arranged as a contact loop in or on the breaking body. 
However, Chen teaches that the breaking body is made of an electrically insulating material, and that the at least one measuring conductor is arranged as a contact loop in or on the breaking body (col. 13, lines 44-50: the conductor can be a bare wire if the device material surrounding it has sufficient impedance to electrical conduction. The overall shape of the second conductor 205 including the conducting material 202 and the optional insulating or fixating material 207 surrounding it can be in any elongate form, here shown as a cylinder in conductor 222 or a cone in conductor 223; col. 13, lines 57- 62: these close proximity configurations of the first and second conductors 204 is particularly advantageous in specific situations where the first conductor must also be unexposed electrically or, for example, detecting a breach that would expose both conductors simultaneously is desired).  

Regarding claim 21, Fay in view of Horbach teach all the limitation of claim 20. Fay and Horbach do not specifically teach that the breaking body is made of an electrically insulating material, and that the at least one measuring conductor is arranged as a contact loop in or on the breaking body. 
However, Chen teaches that the breaking body is made of an electrically insulating material, and that the at least one measuring conductor is arranged as a contact loop in or on the breaking body (col. 13, lines 44-50: the conductor can be a bare wire if the device material surrounding it has sufficient impedance to electrical conduction. The overall shape of the second conductor 205 including the conducting material 202 and the optional insulating or fixating material 207 surrounding it can be in any elongate form, here shown as a cylinder in conductor 222 or a cone in conductor 223; col. 13, lines 57- 62: these close proximity configurations of the first and second conductors 204 is particularly advantageous in specific situations where the first conductor must also be unexposed electrically or, for example, detecting a breach that would expose both conductors simultaneously is desired).  
.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fay in view of Horbach further in view of Peter (WO 2016/134391 A1, hereinafter referred to as “Peter”). 
Regarding claim 3, Fay in view of Horbach teach all the limitation of claim 1.  Fay and Horbach do not specifically teach that at least one electrical connection between the measuring conductor and the electronic measurement unit is a plug connection.
However, Peter teaches that at least one electrical connection between the measuring conductor and the electronic measurement unit is a plug connection (page 7, lines 50-52: node unit are connected. The electrical connection can be designed to be either detachable, e.g. by means of a plug connection, or insoluble, e.g. by means of a solder joint or insulation displacement connection (crimping), so that these compounds cannot be separated nondestructively). 
It would have been obvious ordinary skill in the art before the effective filing date of the claimed invention to have modified Fay in view of Horbach to include the teaching of Peter to provide that at least one electrical connection between the measuring conductor and the electronic measurement unit is a plug connection in order to form a .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fay in view of Horbach further in view of Hermey et al. (US 11,143,270 B2, hereinafter referred to as “Hermey”).
Regarding claim 4, Fay in view of Horbach teach all the limitation of claim 1.  Fay and Horbach do not specifically teach that the sensor head is held positively and/or non-positively in the receiving region on the sensor housing by the electrical connection.
However, Hermey teaches that the sensor head is held positively and/or non-positively in the receiving region on the sensor housing by the electrical connection (col. 15, lines 58-col. 16, line 2: after the radio circuit 10 is fitted the recess 92 is closed by means of a suitable closure element 94. The closure element 94 is held in positively locking and prestressed relationship by the inclined side walls 93 of the recess 92 so that the position of the radio circuit 10 is invariably fixed. With that arrangement for example a radio circuit 10 can be used in a housing which is susceptible to breakage, in operationally reliable fashion to act as a detection module. The radio circuit can also be integrated into the closure element 94. On chain links without the radio circuit 10 the recesses 92 can remain open or can be closed with further closure elements to avoid troublesome edges).  
It would have been obvious ordinary skill in the art before the effective filing date of the claimed invention to have modified Fay in view of Horbach to include the teaching of Hermey to provide that the sensor head is held positively and/or non-positively in the receiving region on the sensor housing by the electrical connection in order to monitor 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571)272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/SANGKYUNG LEE/Examiner, Art Unit 2866                                                                                                                                                                                             


/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858